Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of at least one adhesive bond” in claim 14 and “means of a light guide” in claim 18 because the features associated with the means language are structural in nature not functional.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-19, the present claims are replete with ambiguities too numerous to mention all specifically but many of them are to be described hereinbelow.
	The preambles of the independent claims are indefinite in scope because of language such as “in particular” and “for example.”  These phrases make the scope of the particular applicable prior art unclear.  All the dependent claims 2-16 and 19 are indefinite because they depend directly or indirectly from the independent claims 1 or 18; see MPEP 2173.05(d) (A).
	Regarding claims 1-19, the term “needle-like” is considered to be indefinite because of the modifying “like”; see MPEP 2173.05. (d) (E).  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 2, 7, 9-11, 14, and 17-19 recite a broad recitation, and the claims also recite a narrower limitation after the phrase “in particular” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3, 6-9, 12, 16, and 18-19 recite a broad recitation, and the claims also recite a narrower limitation after the word “preferably” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Regarding 17-19, the methods rely on the preambles for their operation or manipulative steps such that the scopes of the claim bodies are rendered indefinite by the ambiguous preambles.
	Regarding claim 7, line 2, “the outer diameter” lacks clear antecedent basis.
	Regarding claim 7, line 3, “the inner diameter” lacks clear antecedent basis.
	Regarding claim 8, “the wall thickness” and “the longitudinal axis” lack clear antecedent basis.
	Regarding claim 9, “the axial length” and “the longitudinal axis” lack clear antecedent basis.
	Regarding claim 17, “the trabecular meshwork of the human or animal eye” lacks clear antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Thyzel (US 2014/0012186).  Thyzel anticipates the claim language, as best understood where:
The device for treatment of biological tissue as claimed is the applicator (1) of Thyzel (see Figures 1-7);
The hollow needle-like tubular section as claimed is the needle (2) of Thyzel (see Figures 1-7);
The distal end as claimed is the free end (3) of Thyzel;
The inner plasma chamber as claimed is the cavity (22) of Thyzel;
The central axial aperture as claimed is the opening (8) of Thyzel, and
The light injection section as claimed is the section adjacent surface (11) of Thyzel as best seen in Figure 4.
        
    PNG
    media_image1.png
    332
    839
    media_image1.png
    Greyscale

      
    PNG
    media_image2.png
    449
    826
    media_image2.png
    Greyscale

Regarding claim 3, the wall thickness as claimed is called the wall strength by Thyzel and the cross-section of the wall is the same the aperture cross section.  Therefore, the aperture cross section is 0.1 mm and falls within the claimed range; see paragraph 62 of Thyzel.
Regarding claim 4, the Applicant is directed to see paragraphs 36 and 64 of Thyzel where element (21) is shown to be dome-shaped as seen in Figures 1-4.
Regarding claim 5, the Applicant is directed to see Figure 4 of Thyzel.
Regarding claim 6, the Applicant is directed to see Figure 7 and paragraph 80 of Thyzel.
Regarding claim 7, the Applicant is directed to see paragraph 62 where even the optional ratio of 4:3 is met by the ratio of 0.8 mm to 0.6 mm.
Regarding claim 9, the Applicant is directed to see paragraph 85 of Thyzel where the first subparagraph of claim 9 is fully met.
Regarding claim 12, the Applicant is directed to see Figures 1-7 where fiber (10) is the light guide as claimed.
Regarding claim 13, the tubular extension as claimed is the second segment (7) of Thyzel; see also, paragraph 67 of Thyzel.
Regarding claim 15, the Applicant is directed to see paragraph 34 of Thyzel.
Regarding claim 16, the Applicant is directed to see paragraphs 67-70 of Thyzel.
Regarding claims 18-19, as best understood, without the preferred or optional steps, the claim language is fully met by Thyzel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thyzel in view of Haffner et al (US 2006/0200113; hereafter referred to as HR).  
Regarding claim 2, Thyzel meets the claim language as explained in the Section 102 rejection but fails to disclose the aperture being coaxial with the plasma chamber and the light injection section.  HR, from the same art of endeavor, teaches that it was known to coaxially align apertures with plasma chambers and light injection sections; see Figure 7, the abstract and paragraph 80.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to one of ordinary skill to place the aperture of Thyzel such that it is coaxially to the plasma chamber so that a more direct approach to the tissue treatment protocol can be provided.
Regarding claim 17, Thyzel meets the claim language as explained in the Section 102 rejection but fails to disclose the step of removing blockage of the trabecular meshwork of the human or animal eye as claimed.  HR, from the same art of endeavor, teaches that it was known to utilize similar hollow needle devices to remove blockages in the trabecular meshwork of a human; see the abstract, paragraphs 76 and 37-38, claims 1, 7, and 13, Figure 7 and paragraph 80-81.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to a person of ordinary skill to utilize Thyzel’s device to unblock the trabecular meshwork of a human as a way to put the broad concept of tissue treatment disclosed by Thyzel to solve a problem identified by HR.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thyzel alone.  Thyzel meets the claim language as explained in the Section 102 rejection but fails to disclose the particular wall thickness as claimed.  However, the dimensions disclosed by Thyzel are disclosed as approximate values; see paragraph 62.  Furthermore, the mere setting forth a different size or proportion has been held to be obvious over a prior art reference when the size or proportion difference does not function any differently; see MPEP 2144.04 (IV) (A)
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thyzel in view of Lin (US 2006/0224146).  
Regarding claims 10-11, Thyzel meets the claim language as explained in the Section 102 rejection but fails to disclose the numerical aperture.  However, it is noted that the numerical aperture is dependent upon the medium and the refractive index of that medium, and it is noted that the particular medium has not be set forth in the claim.  Lin, from the same art of endeavor, teaches that the claimed range is within the range known to the art; see the abstract and paragraph 83.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a numerical aperture in the claimed range because this was known to have preferred results.
Regarding claim 11, the light guide as claimed is met by the fiber (10) of Thyzel.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thyzel in view of Mittelstein (WO 2014/110260; hereafter referred to as MN). Thyzel meets the claim language as explained in the Section 102 rejection but fails to disclose how the guide or fiber (10) is attached to the wall (see claim 10 of Thyzel).  MN teaches that it was known to the same art of endeavor to utilize adhesive bond as a way to attach electrically conductive members to the inner tube; see page 20, lines 4-7.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize an adhesive bond to attach the fiber (10) to the wall because it was known to effectively secure similar members to inner surfaces within the same art.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art documents are considered relevant to the present claims that are of ambiguous scope.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774